Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Status – Response to Election/Restrictions
Claims 1-19 are currently pending in this application in response to the amendment and remarks filed on May 23, 2022. Claims 18-19 are New, claims 1, 10-11, and 15 are currently Amended, and claim 17 remains withdrawn from examination based on non-elected Group II.

Information Disclosure Statement
The information disclosure statement filed 03/01/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS has already been considered by Examiner on 02/15/2022.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Applicant’s Remarks
With respect to the claim objection:
The objection has been withdrawn. The claim amendments overcome the objection.
With respect to 35 U.S.C. §102(a)(1) and U.S.C. §103 rejections:
Applicant’s remarks have been fully considered and are rendered moot because claims 1, 11, and 15 have been amended adding new subject matters that change the scopes of the original claimed invention, therefore the prior rejections have been withdrawn. Upon further consideration, see the new ground(s) of rejections are made as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (US 2010/0271263) in view of Muller (DE 10 2007 045 381).

With respect to claim 1, Moshfeghi teaches a method [[of controlling industrial processing of workpieces from steel or sheet metal in a manufacturing hall to manufacture an end product]], the method comprising: 
associating a mobile unit with [[at least one workpiece]] (mobile device associate with an object, par.0006 and par.0033), wherein the mobile unit is part of an interior localization system (indoor localization system of fig.15) comprising an ultra-wideband (UWB) communication technology and is configured to receive and transmit UWB electromagnetic signals to one or more transceiver units of the interior localization system permanently installed [[in the manufacturing hall]] (signal travels between transmitter and receiver uses UWB known transmission, par.0033; transmission between APs and mobile 1505 are of UWB, par.0131 and par.0136; several transmitting devices, par.0034; plurality of APs 1520, fig.15, transmitting devices are access points with fixed/known locations, par.0130; locations of access points are fixed and not moved around, par.0105-0106); 
determining, by the interior localization system, a position of [[the at least one workpiece in the manufacturing hall]] by localizing the associated mobile unit from runtimes of the UWB electromagnetic signals travelling between the transceiver units and the mobile unit (determine time the signal traveled between the corresponding transmitting device and the mobile device, pars.0034-0035 and par.0037; determine location of the mobile device based on the time the signal travelled between the corresponding transmitting device and the mobile device, pars.0034-0035, par.0037); [[and integrating the determined position into a manufacturing control system of an industrial manufacturing plant to manufacture the end product, the industrial manufacturing plant comprising the manufacturing hall]].
With respect to claim 1, Moshfeghi fails to teach the at least one workpiece in the manufacturing hall and integrating the determined position into a manufacturing control system of an industrial manufacturing plant to manufacture the end product, the industrial manufacturing plant comprising the manufacturing hall.
However, it is known by Muller to teach a method of controlling processing of workpieces in a manufacturing hall and integrating the determined position into a manufacturing control system of an industrial manufacturing plant to manufacture the end product (Muller: detecting a moving metallic objects/workpieces in robotic production and industrial manufacturing processes and determining its respective position along the moving conveyor belt relative to a handling device or a reference point, abstract, p.2-3,7).
Because Muller is also directed to determine interior localization system (Muller: fig.2; Moshfeghi: fig.15), it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the interior localization of objects/workpieces in a manufacturing hall as taught by Muller and combined with an indoor localization system as taught by Moshfeghi for the purpose of recognizing the shape and the position of the respective moving object/workpiece in a conveyor belt relative to a handling device or a reference point regardless of conditions (Muller: p.2).

With respect to claim 2, Moshfeghi and Muller combined teaches further wherein the mobile unit includes a sensing element comprising at least one of an acceleration sensor, a position sensor (Muller: radar sensor 4, fig.2), a MEMS- based sensor, and a barometer sensor, the method further comprises: integrating a signal from the sensing element into the manufacturing control system for manufacturing the end product (Muller: fig.2), wherein the sensing element provides a movement signal or an orientation signal used to determine the position of the at least one workpiece associated with the mobile unit (Muller: fig.2 and p.7).

With respect to claim 3, Moshfeghi and Muller combined teaches further wherein the signals are generated by shaking the mobile unit, by orienting the mobile unit in specific orientations (Muller: spatial orientation, p.2, 4), or by performing specified gestures using the mobile unit.

With respect to claim 4, Moshfeghi and Muller combined teaches further wherein the mobile unit includes a signal input device (Muller: 10, fig.2), and the method further comprises: inputting information for processing the position of the at least one workpiece with the signal input device (Muller: abstract and p.5-6).

With respect to claim 5, Moshfeghi and Muller combined teaches further comprising: receiving image information of the at least one workpiece or the mobile unit (Muller: position detection of respect workpiece via cameras, par.0005-0008); and evaluating the image information for a mark, a barcode, or an image on the at least one workpiece (Muller: recognition of the respective workpiece to be machined or its position and/or orientation in space from the camera captured images, par.0004, par.0029).

With respect to claim 6, Moshfeghi and Muller combined teaches further wherein the mobile unit includes a signal output unit (Muller: 2, fig.2), and the method further comprises: outputting, by the signal output unit, information to process the at least one workpiece (Muller: fig.2 and p.5), the information comprising data about a number of workpieces, missing workpieces, a subsequent processing step (Muller: manufacturing processes e.g. painting, welding, polishing, or grinding, p.2), an underlying order, a customer, or a desired material (Muller: special texture and material of respective workpiece, p.2), wherein the signal output unit is selected from the group consisting of: an optical signal unit (Muller: camera, p.2, radar, p.3), an acoustic signal unit, and a vibration signal unit.

With respect to claim 7, Moshfeghi and Muller combined teaches further comprising: associating the mobile unit with an operator (Muller: robot 6, fig.2), transport device (conveyor belt 8, fig.2), machine tool, or tool; determining, by the interior localization system, the position of the mobile unit; and integrating the determined position of the mobile unit into the control system for manufacturing the end product of the industrial manufacturing plant, or into a motion analysis of the associated operator, transport device, machine tool, or tool (Muller: detecting a moving metallic objects/workpieces in robotic production and industrial manufacturing processes and determining its respective position along the moving conveyor belt relative to a handling device or a reference point, abstract, p.2-3,7).

With respect to claim 8, Moshfeghi and Muller combined teaches further comprising: defining zones or spatial gates in the manufacturing hall (Muller: recognition of the respective workpiece to be machined or its position and/or orientation in space from the camera captured images, par.0004, par.0029); and comparing the determined position to the zones or to the spatial gates to control manufacturing the end product based on the comparison (Muller: detected or recognized moving objects by robotic handling devices are within range of 76-77GHz, par.0012 and par.0019).

With respect to claim 9, Moshfeghi and Muller combined teaches further wherein comparing the determined position to the zones or to the spatial gates results in determining that the mobile unit is located in a zone or have left the zone, or have passed a spatial gate (Muller: detection of spatial orientation or position of objects via moving conveyor, par.0001; control the robotic handling device for synchronization and coordination of movements and positioning of handling device and object of particular workpiece used with radar sensor detection to measure transit time and transit time differences, par.0022-0024).

With respect to claim 10, Moshfeghi and Muller combined teaches further wherein in response to integrating the determined position into the manufacturing control system, the method further comprises one or more of: transmitting signals to support localization; displaying information of manufacturing status on a graphical user interface of a mobile output device (Muller: transmission output to user interface of processing device 2, fig.2); setting operating parameters of a machine tool that processes the at least one workpiece to manufacture the end product; updating a protocol that logs manufacturing processing steps; associating the mobile unit with an order of manufacturing one or more end products in several different manufacturing processes; controlling and/or monitoring: a processing of the at least one workpiece in a plurality of different manufacturing processes performed at different locations; a transport of the at least one workpiece between different manufacturing processes performed at different locations; a processing of the at least one workpiece at workstations linked to or integrated into the manufacturing control system (Muller: detecting moving objects in robotic production manufacturing processes with respective to position and location of handling device with radar sensor, par.0012); and a processing of the at least one workpiece at workstations that are separate from the manufacturing control system.

With respect to claim 11, Moshfeghi teaches an interior localization system [[to control process procedures in the industrial production of workpieces from steel or sheet metal1 in a manufacturing hall]] (RF transmission between transmitters and receiver in indoor locations, par.0007), the interior localization system (figs.15-16) comprising: 
a plurality of transceiver units (several transmitting devices, par.0034; plurality of APs 1520, fig.15, transmitting devices are access points with fixed/known locations, par.0130) permanently installed [[in the manufacturing hall]] (locations of access points are fixed and not moved around, par.0105-0106); 
at least one mobile unit (receiver mobile device, par.0034; mobile M 1505, fig.15); and 
an analysis unit (server and database, fig.15), wherein the transceiver units and the at least one mobile unit are configured to transmit and receive ultra-wideband (UWB) electromagnetic signals (signal travels between transmitter and receiver uses UWB known transmission, par.0033; transmission between APs and mobile 1505 are of UWB, par.0131 and par.0136), and wherein the analysis unit is configured to determine runtimes of the UWB electromagnetic signals travelling between the transceiver units and the at least one mobile unit (determine time the signal traveled between the corresponding transmitting device and the mobile device, pars.0034-0035 and par.0037), and to determine a position of the at least one mobile unit [[in the manufacturing hall]] based on the runtimes of the UWB electromagnetic signals (determine location of the mobile device based on the time the signal travelled between the corresponding transmitting device and the mobile device, pars.0034-0035, par.0037).
Moshfeghi teaches the interior localization system where the transceivers and the mobile unit are scattered around the room (Moshfeghi: par.0147), Local-Area Network (Moshfeghi: par.0059), mall, store (Moshfeghi: par.0144), or indoor locations (Moshfeghi: par.0007). However, Moshfeghi fails to teach where the transceivers and the mobile unit are in the manufacturing hall.
However, it is known by Muller to teach a method of controlling processing of metallic objects/workpieces in a manufacturing hall to manufacture an end product (Muller: detecting a moving metallic objects/workpieces in robotic production and industrial manufacturing processes and determining its respective position along the moving conveyor belt relative to a handling device or a reference point, abstract, p.2-3,7).
Because Muller is also directed to determine interior localization system (Muller: fig.2; Moshfeghi: fig.15), it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the interior localization of objects/workpieces in a manufacturing hall as taught by Muller and combined with an indoor localization system as taught by Moshfeghi for the purpose of recognizing the shape and the position of the respective moving object/workpiece in a conveyor belt relative to a handling device or a reference point regardless of conditions (Muller: p.2).

With respect to claim 12, Moshfeghi and Muller combined teaches further wherein the at least one mobile unit is associated with one or more respective workpieces (Muller: conveyor belt 8 associated with objects/workpieces 12, p.5), and has a display unit adapted to display at least one of information of the one or more respective workpieces, and a position of the at least one mobile unit in a site plan of the manufacturing hall (Muller: vision camera system of the respective object obtained, p.2).

With respect to claim 13, Moshfeghi and Muller combined teaches further wherein the interior localization system is part of a manufacturing control system for controlling manufacturing processes in the manufacturing hall (Muller: p.2), wherein the interior localization system is configured to provide data on a position of the at least one mobile unit in the manufacturing (Muller: position of respective object relative to conveyor belt, p.2-4, 6), and wherein the manufacturing control system is configured to associate the position of the at least one mobile unit with a position of at least one workpiece and to use the position of the at least one workpiece in controlling the manufacturing processes (Muller: p.6).

With respect to claim 14, Moshfeghi and Muller combined teaches comprising: a display unit (vision camera system of the respective object obtained, p.2) configured to display the position of the at least one mobile unit in a site plan of the manufacturing hall (vision camera system of the respective object obtained, p.2).

With respect to claim 15, Moshfeghi and Muller combined teaches wherein the mobile unit comprises its own time determining unit to determine runtimes, the method further comprising determining a position of the mobile unit from the runtimes of the electromagnetic signals travelling between the transmitters and the mobile unit (Moshfeghi: par.0034-0035).

With respect to claim 16, Moshfeghi and Muller combined teaches wherein the position of the mobile unit is determined with an accuracy of less than 30 cm (Muller: radar beams reflecting workpieces/objects with distance to transmitter of 10 cm, par.0027; additionally, control the robotic handling device for synchronization and coordination of movements and positioning of handling device and object of particular workpiece, par.0015; workpieces such as metallic workpieces in the automotive industrial production and manufacturing, par.0027; robots as mobile handling device of workpiece, par.0002 and par.0015; the detection of spatial orientation or position of workpieces/objects via moving conveyor relative to robot handling device, par.0001, based on transit time and transit time differences, par.0024-0026).

With respect to claim 18, Moshfeghi and Muller combined teaches wherein the at least one mobile unit is an electronic component capable of communicating with the transceiver units by UWB communication technology and comprising a time determining unit to determine runtimes of the UWB electromagnetic signals (Moshfeghi: a clock included with each of the mobile device and transmitting devices to determine the time the signal travelled between each transmitting device and the mobile device, par.0037; signal travels between transmitter and receiver uses UWB known transmission, par.0033; transmission between APs and mobile 1505 are of UWB, par.0131 and par.0136).

With respect to claim 19, Moshfeghi and Muller combined teaches wherein the mobile unit is configured to be attached to or be placed onto the workpiece or a group of workpieces (Muller: conveyor belt as attached along direction of moving objects/workpieces 12, fig.2).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: WO 0249379.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   July 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation as recited in the preamble, is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).